December 5, 1916. *Page 199 
There are three motions in this case heard together: (1) A motion of F.O. Jennings to be allowed to perfect his appeal; (2) a motion of F.O. Jennings to dismiss the appeal of L.D. Jennings; and (3) a motion of L.D. Jennings to dismiss the appeal of F.O. Jennings.
1. In 1912 the judgment in this case was filed. This judgment was against F.O. Jennings. Notice of appeal was given. The original notice of appeal on which was indorsed the proof of service was lost, and, as the respondent denied that the notice had been given, nothing more was done to prosecute the appeal. This notice of appeal and proof of service was found several months ago. The exact date is not given. It appears the appellant, F.O. Jennings, has not used due diligence to perfect his appeal even after the finding of the lost notice of appeal, and the first motion to be allowed to perfect the appeal is refused.
2. L.D. Jennings moved before the Circuit Court to dismiss the appeal of F.O. Jennings. It appears that the return to this Court had then been filed with the clerk of this Court when this motion was made. Judge Memminger refused the motion on the ground that he had no jurisdiction, inasmuch as the return had been filed in this Court. From this order L.D. Jennings appealed, and F.O. Jennings moved to dismiss this appeal. The Circuit Court had no jurisdiction to dismiss the appeal after the return had been filed, and this motion is granted. The appeal from Judge Memminger's order is dismissed.
3. The motion of L.D. Jennings to dismiss the appeal of F.O. Jennings from the original judgment is granted. *Page 200